04/27/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs April 12, 2018

                     IN RE ESTATE OF JAMES E. MILLER

            Appeal from the General Sessions Court for Monroe County
                    No. 2010-117      Dwaine Thomas, Judge
                     ___________________________________

                          No. E2018-00658-COA-T10B-CV
                       ___________________________________


This accelerated interlocutory appeal is taken from the trial court’s denial of Appellant’s
motion for recusal. Because we find no evidence of any bias that would require recusal
under Tennessee Supreme Court Rule 10B, we affirm the judgment of the trial court.


  Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right; Judgment of the Circuit
                         Court is Affirmed and Remanded.

KENNY ARMSTRONG, J., delivered the opinion of the Court, in which D. MICHAEL
SWINEY, C.J., and W. NEAL MCBRAYER, J., joined.

John M. Lawhorn, Knoxville, Tennessee, for the appellant, Mechelle Miller.

John William Cleveland, Sweetwater, Tennessee, for the appellee, Vickie C. Miller.


                                       OPINION

                                     I. Background

       This case arises from a restated motion to recuse that was filed in the trial court
following the release of In re: Estate of James E. Miller, No. E2016-01047-COA-R3-
CV, 2017 WL 2820084 (Tenn. Ct. App. June 29, 2017) (“Miller I”). James E. Miller,
Decedent, died intestate on July 17, 2010. Vickie Miller, (“Appellee,” or “Widow”)
petitioned the trial court for letters of administration. At issue was the ownership of Jim
Miller Excavating Company, Inc. (“the Corporation”), the company operated by the
Decedent. Widow argued that she was the owner of all 1,000 shares of stock the
Corporation issued to “Jim Miller and Vicky [sic] Miller JTROS” shortly after the
company’s incorporation in April 1990. Id. at *1. Mechelle Miller (“Appellant”) and
Jamie L. Shannon, Decedent’s daughters and heirs of the estate, argued that the stock
certificate was invalid and that the Corporation’s assets should be part of Decedent’s
estate. The daughters filed a copy of the Corporation’s bylaws, which stated that
Decedent was the sole shareholder. Id. The trial court granted Widow’s motion for
summary judgment. Mechelle Miller appealed. In Miller I, we held that there was a
genuine issue of material fact as to whether the Corporation’s directors and incorporators
intended the company to be owned by Decedent and Widow as joint tenants with rights
of survivorship. Id.

       Following remand, Appellant filed a restated motion to recuse, in which she
alleged that the trial court’s order granting summary judgment “demonstrated
bias/prejudice, prejudged legal issues, and misapplied legal principles to such an extent
and degree that recusal is warranted.” On March 22, 2018, the trial court entered an
order denying Appellant’s restated motion to recuse. The trial court’s order states in
relevant part, that Appellant’s motion to recuse

       shows no basis under statutory or case law, further, the court finds that it is
       common practice for cases to be remanded from the Court of Appeals to the
       trial court for correction or with instructions contrary to the trial court’s
       original decision. Without showing of a reason recognized by statute or
       case law, recusal from a case merely because of a remand from a superior
       court creates a ‘slippery slope’ that could needlessly delay the
       administration of the courts and allow forum shopping by litigants.

On April 11, 2018, Appellant filed a timely appeal. After reviewing the petition and
supporting documents, we have determined that an answer, additional briefing and oral
argument are unnecessary. Accordingly, we will act summarily on the appeal in
accordance with Tenn. Sup.Ct. R. 10B, §§ 2.05 and 2.06.

                                         II. Issues

       Although Appellant presents three issues for review, the only order this Court may
review on an appeal pursuant to Tennessee Supreme Court Rule 10B is the trial court’s
order denying a motion to recuse. Duke v. Duke, 398 S.W.3d 665, 668 (Tenn. Ct. App.
2012) (“Pursuant to [Tennessee Supreme Court Rule 10B], we may not review the
correctness or merits of the trial court’s other rulings[.]”). Accordingly, the sole issue is
whether the trial court erred in denying the Appellant’s motion for recusal. Williams by
& through Rezba v. HealthSouth Rehab. Hosp. N., No. W2015-00639-COA-T10B-CV,
2015 WL 2258172, at *5 (Tenn. Ct. App. May 8, 2015).

                                 III. Standard of Review

                                            -2-
       Tennessee Supreme Court Rule 10B requires appellate courts to review a trial
court’s ruling on a motion for recusal under a de novo standard of review with no
presumption of correctness. Tenn. Sup. Ct. R. 10B, § 2.01. The party seeking recusal
bears the burden of proof, and “any alleged bias must arise from extrajudicial sources and
not from events or observations during litigation of a case.” Williams by & through
Rezba, 2015 WL 2258172, at *5 (citing McKenzie v. McKenzie, No. M2014-00010-
COA-T10B-CV, 2014 WL 575908, at *3 (Tenn. Ct. App. Feb. 11, 2014)).

                                       IV. Analysis

      Appellant argues that the trial judge should have recused himself under Tennessee
Supreme Court Rule 10, Canon 2, Rule 2.11(A). This Rule provides, in pertinent part:

              A Judge shall disqualify himself or herself in any proceeding in
              which the judge’s impartiality might reasonably be questioned….

Tenn. Sup. Ct. R. 10, Canon 2, Rule 2.11(A). Comment 1 to the rule states that “[u]nder
this Rule, a judge is disqualified whenever the judge’s impartiality might reasonably be
questioned, regardless of whether any of the specific provisions … apply.” Tenn. Sup.
Ct. R. 10, Canon 2, Rule 2.11, cmt.1.

      A trial judge’s adverse rulings are not usually sufficient to establish bias. State v.
Cannon, 254 S.W.3d 287, 308 (Tenn. 2008). “Rulings of a trial judge, even if erroneous,
numerous and continuous, do not, without more, justify disqualification.” Alley v. State,
882 S.W.2d 810, 821 (Tenn. Crim. App. April 20, 1994). As the Tennessee Supreme
Court has explained:

       [T]he mere fact that a judge has ruled adversely to a party or witness ... is
       not grounds for recusal. . . . If the rule were otherwise, recusal would be
       required as a matter of course since trial courts necessarily rule against
       parties and witnesses in every case, and litigants could manipulate the
       impartiality issue for strategic advantage, which the courts frown upon.

Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 565 (Tenn. 2001). Here, Appellant’s
only allegations involve the trial court’s errors that led to the grant of summary judgment
being overturned in Miller I, 2017 WL 2820084 (Tenn. Ct. App.). However, this Court
has explained that:

       Generally, in order to justify recusal, any alleged bias must arise from
       extrajudicial sources and not from events or observations during litigation
       of a case. If the bias is alleged to stem from events occurring [sic] in the
       course of the litigation of the case, the party seeking recusal has a greater
       burden to show bias that would require recusal, i.e. , that the bias is so
                                            -3-
       pervasive that it is sufficient to deny the litigant a fair trial.

McKenzie v. McKenzie, 2014 WL 575908 at *3. Here, Appellant’s motion for recusal
cites the errors of the trial court during litigation, but contains no averments of bias from
“extrajudicial sources.” As such, Appellant has failed to meet her burden to show “a
reasonable basis for questioning the judge’s impartiality.” State v. Hester, 324 S.W.3d 1,
73 (Tenn. 2010); In re Conservatorship of Tate, No. M2012-01918-COA10BCV, 2012
WL 4086159, at *2-3 (Tenn. Ct. App. Sept. 17, 2012). Accordingly, we conclude that
the trial court did not err in denying recusal.

                                         V. Conclusion

       For the foregoing reasons, we affirm the trial court’s order denying the motion for
recusal. The case is remanded to the trial court for such further proceedings as are
necessary and consistent with this Opinion. Costs on the appeal are assessed against the
Appellant, Mechelle Miller and her surety, for all of which execution may issue if
necessary.




                                                     _________________________________
                                                     KENNY ARMSTRONG, JUDGE




                                               -4-